Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 7, and 8 have been currently amended. Claims 13-16 have been added as new claims. Claims 1-16 are pending.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Black (2012/0123921) in view of Nour (2016/0125423) further in view of Goolkasian (2012/0116913) further in view of Stukel (WO 98/58303).

Claim 1: A computer system comprising: 
a processor; (Black ¶0040 disclosing the business carrier system may be implemented using a number of mainframe and mini-computers)
system memory coupled to the processor and storing instructions configured to cause the processor to: (Black ¶0017 disclosing processing shipment data comparing each item with a profile in the memory; ¶0108 disclosing the rating and customs clearance processing occurs in the workstations and BOSS server functions as a database repository and coordinated communication with other systems, namely the enterprise system)
electronically receive shipping information in a first data format from a shipper, the shipping information indicating that an internationally shipped item is to enter a country under control of a carrier destined for delivery to an intended recipient at a physical location in the country and including one or more of: (Black ¶0048 disclosing the BOSS server receives and stores shipment information from the Enterprise System and coordinates dissemination of shipment related information; shipping info is sent to the BOSS server by the origination country’s enterprise system soon after shipment information is obtained; the exporting country communicates the destination to the server)
a waybill/tracking number, a commercial invoice, or bill of lading; (Black ¶0055, ¶0056 and Table 2 disclosing the Post Master Waybill saving a master waybill in the database and the Post Waybill Update saving an update that should be applied to a master waybill at a later time)
create a unifying database entry including one or more import fee fields, one or more carrier fields, one or more recipient fields, one or more payment originator and destination; ¶0098 disclosing the BOS system creating a catalog profile which contains information such as the importer and tariff; ¶0071 disclosing upon receipt of shipment information, the BOSS server stores the information; workstations provide the results including duties, taxes, and fees to the BOSS server see also Fig. 5 showing the BOSS server receiving the shipping information and Fig 8 showing the workstations receiving the data from the BOSS server)
convert the shipping information from the first data format into a unified database format; (Black ¶0037 disclosing that the BOSS provides a local system employing the appropriate rules to rate the shipment; the BOSS can be replicated in each country by adapting the system to use appropriate rules for that country, thus the BOSS is a platform that can be adapted to facilitate brokerage operations for any country; ¶0044 disclosing the BOS system having 
store data from the received shipping information in the one or more carrier fields and the one or more recipient fields; (Black ¶0045 disclosing receiving, processing, and storing shipment information being a core function; ¶0060 disclosing the enterprise system providing information to the BOSS server which stores the data; the information included is: originator and destination,  ¶0066 disclosing the BOSS server receiving and storing indications for a shipment, the indications are stored in the BOSS server database in a file associated with the shipment)
set a payment indicator in the one or more payment fields to indicate that import fees for the internationally shipped package are unpaid; (Black ¶0071 disclosing the workstations providing the results including the duties/taxes/fees to the BOSS server which communicates the rating information to the enterprise system)


assign a previously registered customs broker to the internationally shipped item with a clearance timeframe based at least on: the previously registered customs broker's location, the previously registered customs broker's licensure in the country, (Nour ¶0040 disclosing the broker name field that includes the name of the broker chosen from a from down list of brokers in the receiving country; a contract valid from date field for the asset covered by the declaration packet that discloses the selected contract became valid and expires (timeframe); ¶0091 disclosing issuing an export packet which includes an export broker summary)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include assigning a previously registered customs broker to the international shipped item with a clearance timeframe based at least on broker location, broker licensure in the country, as taught by Nour in the system of Black, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
  
Regarding the following limitation:
 and a broker effectiveness score corresponding to the previously registered customs broker, the broker effectiveness score indicating the historical effectiveness of the previously registered customs broker relative to one or more other previously registered customs brokers; 
Black in view of Nour discloses assigning a previously registered customs broker to the internationally shipped item with a clearance timeframe based at least on: the previously registered customs broker's location, the previously registered customs broker's licensure in the country, but does not explicitly disclose assigning a previously registered customs broker to the internationally shipped item based on a broker effectiveness score corresponding to the previously registered customs broker, the broker effectiveness score indicating the historical effectiveness of the previously registered customs broker relative to one or more other previously registered customs brokers. Goolkasian ¶0028 discloses companies approving freight forwarding companies to participate in the system (international shipments that cross a country border); the approval process includes a review process; ¶0051 discloses service scores indicating how the freight forwarder performed based on feedback forms completed by prior transferees; ¶0061 overall customer satisfaction can be tracked so that future choices can be based on specific performance metrics. Since each individual element and its function are shown the in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element of function, but in the very combination itself. That is in the substitution of the freight forwarder in Goolkasian for the broker of Black. Thus, simple 

Regarding the following limitation:
store the customs broker assignment in the one or more broker fields; Page 2 of 15automatically, and without user intervention, send an electronic broker assignment message to the previously registered customs broker, to the carrier, and to the shipper indicating that the previously registered customs broker is handling clearing the international shipment through the specified country's customs agency, including: 
Black in view of Nour does not explicitly disclose that the broker assignment is stored in the one or more broker fields and automatically without user intervention, sending an electronic broker assignment message to the previously registered customs broker, to the carrier, and to the shipper indicating that the previously registered customs broker is handling clearing the international shipment through the specified country's customs agency. Stukel discloses (pg. 18, 3rd paragraph) selecting/entering brokers that will be performing the customer’s clearance on a shipment; pg. 9, 2nd paragraph disclosing each user may communicating to and from other users; the invention permits the permits computerized communication of information rather than manually. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the broker assignment is stored in the one or more broker fields and automatically without user intervention, sending an electronic broker assignment message to the customs broker, to the carrier, and to the shipper indicating that the 

Regarding the following limitation:
send an electronic broker assignment message, including the one or more of: a waybill/tracking number, a commercial invoice, or bill of lading, to the previously registered customs broker in a local language of the previously registered customs broker; 
While Black discloses a waybill/tracking number, a commercial invoice, or bill of lading, to the customs broker in a local language of the customs broker (Black ¶0045 disclosing the details associated with the customs interface illustrate local functions typically programmed by administrative personnel in the Importing Country, an example being the interface, BOS system has screens customized to reflect the appropriate language for that country; ¶0125 disclosing a translation component for the user interface allowing facilitation of language translation screens for different languages; Black ¶0055, ¶0056 and Table 2 disclosing the Post Master Waybill saving a master waybill in the database and the Post Waybill Update saving an update that should be applied to a master waybill at a later time), Black does not explicitly disclose sending an electronic broker assignment message. Stukel discloses in pg. 18, 3rd paragraph selecting/entering 

Regarding the following limitation:
send another electronic broker assignment message to the carrier in a local language of the carrier in a second data format; 
Black discloses sending a message to the carrier in a local language of the carrier in a second data format (Black ¶0045 disclosing the BOS system has screens customized to reflect the appropriate language for that country; ¶0125 disclosing a translation component for the user interface allowing facilitation of language translation screens for different languages; ¶0128 disclosing the carrier in England receiving the shipping info which is conveyed to the carrier Enterprise System (located in the U.S.); ¶0132 disclosing the BOS storing and coordinating information with the [carrier] enterprise system facilitating timely updates of status information and the custom’s clearance status). Black does not explicitly disclose that the electronic message is a broker 

Regarding the following limitation:
and send a further electronic broker assignment message to the shipper in a local language of the shipper in the first data format; 
Black discloses sending an electronic message in a local language of the shipper in the first data format (Black ¶0045 disclosing the BOS system has screens customized to reflect the appropriate language for that country; ¶0125 disclosing a translation component for the user interface allowing facilitation of language translation screens for different languages). Black does not explicitly disclose sending a broker assignment message to the shipper. Stukel discloses in pg. 18, 3rd paragraph disclosing 

Black as modified above discloses the following limitations:
monitor an electronic customs feed in a third data format; (Black ¶0126 disclosing the administration application providing a user various administrative functions including monitoring errors by the workstation and monitoring processing of other workstations)
identify an import fees amount due corresponding to the internationally shipped item in the electronic customs feed, the import fees due indicated in a currency of the country; (Black ¶0071 disclosing providing the duties/taxes/ fees to the BOSS server and the enterprise system; Table 2 in ¶0056 in the data available to the BOSS server includes returning a rate of exchange for two 
convert the import fees amount due from the third data format into the unified data format; (Black ¶0037 disclosing that the BOSS provides a local system employing the appropriate rules to rate the shipment; the BOSS can be replicated in each country by adapting the system to use appropriate rules for that country, thus the BOSS is a platform that can be adapted to facilitate brokerage operations for any country; ¶0044 disclosing the BOS system having core functionality common to each BOS system in each country and functionality unique to each country (see above for import fees))
store data from the import fees amount due in the one or more import fees field; (Black ¶0071 disclosing upon receipt of shipment information, the BOSS server stores the information; workstations provide the results including duties, taxes, and fees to the BOSS server see also Fig. 5 showing the BOSS server receiving the shipping information and Fig 8 showing the workstations receiving the data from the BOSS server)

Regarding the following limitation:
access the import fees amount due from the one or more import fee fields; electronically send an indication of the import fees due amount due along with an electronic payment link to the shipper; 
Black discloses accessing the import fees amount due from the one or more import fee fields; electronically send an indication of the import fees due amount due (Black ¶0035 disclosing the customs clearance requiring payment of certain fees; ¶0036 determining the total cost associate with the importation of the goods referred to as rating; ¶0047 disclosing the BOS System providing rating information to the enterprise system and also communicating the clearance status; ¶0072 disclosing initiating an invoice to the shipper for payment of the duties/taxes/fees). Black does not explicitly disclose an electronic payment link to the shipper. Stukel discloses in pg. 31 last paragraph-pg. 32 first paragraph disclosing a column of buttons corresponding with methods to payment for freight-related charges; by clicking the buttons the user selects a method of payment for the shipment; pg. 51 9th paragraph disclosing a link that links payment terms assigned to a shipment store. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include an electronic payment link to the shipper as taught by Stukel in the system of Black in view of Nour further in view of Goolkasian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Black as modified above discloses the following limitations:
electronically receive an indication import fee payment; transition the payment indicator in the one or more payment fields to indicate that import fees are paid; formulate a payment notification in response detecting the transitioned payment indicator; convert the payment notification into the second data format; electronically send the payment notification to the carrier; Page 3 of 15 (Black ¶0035 disclosing the customs clearance requiring payment of certain fees; ¶0036 determining the total cost associate with the importation of the goods referred to as rating; ¶0047 disclosing the BOS System providing rating information to the enterprise system and also communicating the clearance status; ¶0072 disclosing initiating an invoice to the shipper for payment of the duties/taxes/fees; regarding “converting”; ¶0037 disclosing that the BOSS provides a local system employing the appropriate rules to rate the shipment; the BOSS can be replicated in each country by adapting the system to use appropriate rules for that country; ¶0045 disclosing the BOS in each country having screens customized to reflect the appropriate language and procedures for that country; ¶0057 disclosing the BOSS server and enterprise system exchanging data via communications networks based on a variety of technologies and that a variety of protocols may be used to convey the messages and required parameters including proprietary and standardized electronic data interchange messages and XML)

While Black discloses delivering an internationally shipped item, Black does not explicitly disclose electronically receive a delivery notification that the internationally 
electronically receive a delivery notification that the internationally shipped item was delivered to the recipient in the second data format from the shipper; (Stukel pg. 45 1st paragraph disclosing a proof of delivery screen disclosing the arrival date at a final destination; time and signature entry disclosing the name of the person who signed for the shipment and the time that the shipment was delivered)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include electronically receiving a delivery notification that the internationally shipped item was delivered to the recipient in the second data format from the shipper as taught by Stukel in the system of Black in view of Nour further in view of Goolkasian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Black as modified above discloses the following limitation:
 convert the delivery notification from the second data format into the unified database format; (Black ¶0037 disclosing that the BOSS provides a local system employing the appropriate rules to rate the shipment; the BOSS can be replicated in each country by adapting the system to use appropriate rules for that country; ¶0045 disclosing the BOS in each country having screens 

While Black discloses delivering an internationally shipped item, Black does not explicitly disclose updating the one or more recipient fields to indicate delivery of the internationally shipped item. Stukel does:
and update the one or more recipient fields to indicate delivery of the internationally shipped item. (Stukel pg. 45 1st paragraph disclosing a proof of delivery screen disclosing the arrival date at a final destination; time and signature entry disclosing the name of the person who signed for the shipment and the time that the shipment was delivered)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include updating the one or more recipient fields to indicate delivery of the internationally shipped item as taught by Stukel in the system of Black in view of Nour further in view of Goolkasian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7: A processor implemented method comprising: 
electronically receiving shipping information in a first data format from a shipper, the shipping information indicating that an internationally shipped item is to enter a country under control of a carrier destined for delivery to an intended recipient at a physical location in the country and including one or more of: (Black ¶0048 disclosing the BOSS server receives and stores shipment information from the Enterprise System and coordinates dissemination of shipment related information; shipping info is sent to the BOSS server by the origination country’s enterprise system soon after shipment information is obtained; the exporting country communicates the destination to the server)
a waybill/tracking number, a commercial invoice, or bill of lading; (Black ¶0055, ¶0056 and Table 2 disclosing the Post Master Waybill saving a master waybill in the database and the Post Waybill Update saving an update that should be applied to a master waybill at a later time)
creating a unifying database entry including one or more import fee fields, one or more carrier fields, one or more recipient fields, one or more payment fields, and one or more broker fields; (Black ¶0037 disclosing that the BOSS provides a local system employing the appropriate rules to rate the shipment; the BOSS can be replicated in each country by adapting the system to use appropriate rules for that country, thus the BOSS is a platform that can be adapted to facilitate brokerage operations for any country; ¶0045 disclosing receiving, processing, and storing shipment information (unifying database); ¶0059 disclosing receiving the shipment information from shipments originating in originator and destination; ¶0098 disclosing the BOS system creating a catalog profile which contains information such as the importer and tariff; ¶0071 disclosing upon receipt of shipment information, the BOSS server stores the information; workstations provide the results including duties, taxes, and fees to the BOSS server see also Fig. 5 showing the BOSS server receiving the shipping information and Fig 8 showing the workstations receiving the data from the BOSS server)
converting the shipping information from the first data format into a unified database format; (Black ¶0037 disclosing that the BOSS provides a local system employing the appropriate rules to rate the shipment; the BOSS can be replicated in each country by adapting the system to use appropriate rules for that country, thus the BOSS is a platform that can be adapted to facilitate brokerage operations for any country; ¶0044 disclosing the BOS system having core functionality common to each BOS system in each country and functionality unique to each country; ¶0045 disclosing the BOS in each country having screens customized to reflect the appropriate language and procedures for that country; ¶0057 disclosing the BOSS server and enterprise system exchanging data via communications networks based on a variety of technologies and that a variety of protocols may be used to convey the messages and required 
storing data from the received shipping information in the one or more carrier fields and the one or more recipient fields; (Black ¶0045 disclosing receiving, processing, and storing shipment information being a core function; ¶0060 disclosing the enterprise system providing information to the BOSS server which stores the data; the information included is: originator and destination,  ¶0066 disclosing the BOSS server receiving and storing indications for a shipment, the indications are stored in the BOSS server database in a file associated with the shipment)
setting a payment indicator in the one or more payment fields to indicate that import fees for the internationally shipped package are unpaid; (Black ¶0071 disclosing the workstations providing the results including the duties/taxes/fees to the BOSS server which communicates the rating information to the enterprise system)

While Black discloses a brokerage operation system, Black does not explicitly disclose assigning a customs broker to the international shipped item with a clearance timeframe based at least on broker location, broker licensure in the country. Nour does:
assigning a previously registered customs broker to the internationally shipped item with a clearance timeframe based at least on: the previously registered customs broker’s location, the previously registered customs broker’s licensure in the country, (Nour ¶0040 disclosing the broker name field that 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include assigning a customs broker to the international shipped item with a clearance timeframe based at least on broker location, broker licensure in the country, and broker effectiveness score as taught by Nour in the system of Black, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding the following limitation:
and a broker effectiveness score corresponding to the previously registered customs broker, the broker effectiveness score indicating the historical effectiveness of the previously registered customs broker relative to one or more other previously registered customs brokers; 
Black in view of Nour discloses assigning a previously registered customs broker to the internationally shipped item with a clearance timeframe based at least on: the previously registered customs broker's location, the previously registered customs broker's licensure in the country, but does not explicitly disclose assigning a previously 

Regarding the following limitation:
storing the customs broker assignment in the one or more broker fields; automatically, and without user intervention, sending an electronic broker assignment message to the previously registered customs broker, to the carrier, and to the shipper indicating that the previously registered customs 
Black in view of Nour does not explicitly disclose that the broker assignment is stored in the one or more broker fields and automatically without user intervention, sending an electronic broker assignment message to the customs broker, to the carrier, and to the shipper indicating that the customs broker is handling clearing the international shipment through the specified country's customs agency. Stukel discloses (pg. 18, 3rd paragraph) selecting/entering brokers that will be performing the customer’s clearance on a shipment; pg. 9, 2nd paragraph disclosing each user may communicating to and from other users; the invention permits the permits computerized communication of information rather than manually. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the broker assignment is stored in the one or more broker fields and automatically without user intervention, sending an electronic broker assignment message to the customs broker, to the carrier, and to the shipper indicating that the customs broker is handling clearing the international shipment through the specified country's customs agency as taught by Stukel in the system of Black in view of Nour further in view of Goolkasian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Black as modified above discloses the following limitations:
monitoring an electronic customs feed in a third data format; (Black ¶0126 disclosing the administration application providing a user various administrative functions including monitoring errors by the workstation and monitoring processing of other workstations)
identifying an import fees amount due corresponding to the internationally shipped item in the electronic customs feed, the import fees due indicated in a currency of the country; (Black ¶0071 disclosing providing the duties/taxes/ fees to the BOSS server and the enterprise system; Table 2 in ¶0056 in the data available to the BOSS server includes returning a rate of exchange for two identified currencies; ¶0045 disclosing the details associated with the customs interface illustrate local functions typically programmed by administrative personnel in the Importing Country, an example being the interface, BOS system has screens customized to reflect the appropriate language and procedures for that country)
converting the import fees amount due from the third data format into the unified data format; (Black ¶0037 disclosing that the BOSS provides a local system employing the appropriate rules to rate the shipment; the BOSS can be replicated in each country by adapting the system to use appropriate rules for that country, thus the BOSS is a platform that can be adapted to facilitate brokerage operations for any country; ¶0044 disclosing the BOS system having core functionality common to each BOS system in each country and functionality unique to each country (see above for import fees))
storing data from the import fees amount due in the one or more import fees field; (Black ¶0071 disclosing upon receipt of shipment information, the BOSS server stores the information; workstations provide the results including duties, taxes, and fees to the BOSS server see also Fig. 5 showing the BOSS server receiving the shipping information and Fig 8 showing the workstations receiving the data from the BOSS server)

Regarding the following limitation:
accessing the import fees amount due from the one or more import fee fields; electronically sending an indication of the import fees due amount due along with an electronic payment link to the shipper; 
Black discloses accessing the import fees amount due from the one or more import fee fields; electronically send an indication of the import fees due amount due (Black ¶0035 disclosing the customs clearance requiring payment of certain fees; ¶0036 determining the total cost associate with the importation of the goods referred to as rating; ¶0047 disclosing the BOS System providing rating information to the enterprise system and also communicating the clearance status; ¶0072 disclosing initiating an invoice to the shipper for payment of the duties/taxes/fees). Black does not explicitly disclose an electronic payment link to the shipper. Stukel discloses in pg. 31 last paragraph-pg. 32 first paragraph disclosing a column of buttons corresponding with methods to payment for freight-related charges; by clicking the buttons the user selects a method of payment for the shipment; pg. 51 9th paragraph disclosing a link that links payment terms assigned to a shipment store. It would have been obvious to one of ordinary skill in the 

Black as modified above discloses the following limitations:
electronically receiving an indication import fee payment; transitioning the payment indicator in the one or more payment fields to indicate that import fees are paid; formulating a payment notification in response detecting the transitioned payment indicator; converting the payment notification into the second data format; electronically sending the payment notification to the carrier; (Black ¶0035 disclosing the customs clearance requiring payment of certain fees; ¶0036 determining the total cost associate with the importation of the goods referred to as rating; ¶0047 disclosing the BOS System providing rating information to the enterprise system and also communicating the clearance status; ¶0072 disclosing initiating an invoice to the shipper for payment of the duties/taxes/fees; regarding “converting”; ¶0037 disclosing that the BOSS provides a local system employing the appropriate rules to rate the shipment; the BOSS can be replicated in each country by adapting the system to use appropriate rules for that country; ¶0045 disclosing the BOS in each country having screens customized to reflect the appropriate language and procedures 

While Black discloses delivering an internationally shipped item, Black does not explicitly disclose electronically receive a delivery notification that the internationally shipped item was delivered to the recipient in the second data format from the shipper. Stukel does:
electronically receiving a delivery notification that the internationally shipped item was delivered to the recipient in the second data format from the shipper; (Stukel pg. 45 1st paragraph disclosing a proof of delivery screen disclosing the arrival date at a final destination; time and signature entry disclosing the name of the person who signed for the shipment and the time that the shipment was delivered)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include electronically receiving a delivery notification that the internationally shipped item was delivered to the recipient in the second data format from the shipper as taught by Stukel in the system of Black in view of Nour further in view of Goolkasian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 

Black as modified above discloses the following limitation:
converting the delivery notification from the second data format into the unified database format; (Black ¶0037 disclosing that the BOSS provides a local system employing the appropriate rules to rate the shipment; the BOSS can be replicated in each country by adapting the system to use appropriate rules for that country; ¶0045 disclosing the BOS in each country having screens customized to reflect the appropriate language and procedures for that country; ¶0057 disclosing the BOSS server and enterprise system exchanging data via communications networks based on a variety of technologies and that a variety of protocols may be used to convey the messages and required parameters including proprietary and standardized electronic data interchange messages and XML) 
While Black discloses delivering an internationally shipped item, Black does not explicitly disclose updating the one or more recipient fields to indicate delivery of the internationally shipped item. Stukel does:
and updating the one or more recipient fields to indicate delivery of the internationally shipped item.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include updating the one or more recipient fields to indicate delivery of the internationally shipped item as taught by Stukel in the system of Black in view of 

Claim 2: The computer system of claim 1, wherein instructions configured to cause the processor to monitor an electronic customs feed in a third data format comprise instructions configured to cause the processor to monitor an electronic customs feed in an Electronic Data Interchange (EDI) interface format; (Black ¶0126 disclosing the administration application providing a user various administrative functions including monitoring errors by the workstation and monitoring processing of other workstations)
and wherein instructions configured to cause the processor to electronically receive shipping information in a first data format comprise instructions configured to cause the processor to electronically receive shipping information in a data format differing from the Electronic Data Interchange (EDI) interface format. (Black ¶0048 disclosing the BOSS server receives and stores shipment information from the Enterprise System and coordinates dissemination of shipment related information; shipping info is sent to the BOSS server by the origination country’s enterprise system soon after shipment information is obtained; the exporting country communicates the destination to the server; ¶0037 disclosing the BOSS can be replicated in each country by adapting the system to use appropriate rules for that country, thus the BOSS is a platform that 

Claims 3 and 10: The computer system of claim 1, wherein instructions configured to cause the processor to identify an import fees amount due corresponding to the internationally shipped item comprise instructions configured to cause the processor to identify one or more of: a duty or a Value Added Tax (VAT). (Black ¶0035 disclosing the customs clearance requiring payment of certain fees such as value-added taxes, fees, import duties; ¶0071 disclosing the workstations providing the results including the duties/taxes/fees to the BOSS server which communicates the rating information to the enterprise system)

Claims 4 and 9: The computer system of claim 1, wherein instructions configured to cause the processor to create a unifying database entry comprise instructions configured to cause the processor to create a unifying database entry including a plurality of fields configured to store data in a unified database format. (Black ¶0037 disclosing that the BOSS provides a local system employing the appropriate rules to rate the shipment; the BOSS can be replicated in each country by adapting the system to use appropriate rules for that country, thus the BOSS is a platform that can be adapted to facilitate brokerage operations for any country; ¶0045 disclosing receiving, processing, and storing shipment information (unifying database); ¶0059 disclosing receiving the shipment information from shipments originating in England that are 

Claims 5 and 11: The computer system of claim 1, wherein instructions configured to monitor an electronic customs feed in a third data format comprise instructions configured to tap into an EDI interface of the specified country's customs agency without altering the EDI interface. (Black ¶0126 disclosing the administration application providing a user various administrative functions including monitoring errors by the workstation and monitoring processing of other workstations)

Claims 6 and 12: The computer system of claim 1, further comprising instructions configured to: 
Black discloses identifying import fees and amount due, but does not explicitly disclose prior to identifying an import fees amount due, receiving a message from the broker requesting further information about the shipped item; sending the request to the shipper; receive the requested information from the shipper; and sending the request information to the broker. Nour does:
prior to identifying an import fees amount due, receive a message from the broker requesting further information about the shipped item; (Nour ¶0025 
send the request to the shipper; receive the requested information from the shipper; and send the request information to the broker. (Nour ¶0048 disclosing the user clicking on the required documents if uploading of a document is required to turn the document status traffic light green on the control data tab)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include prior to identifying an import fees amount due, receiving a message from the broker requesting further information about the shipped item; sending the request to the shipper; receive the requested information from the shipper; and sending the request information to the broker as taught by Nour in the system of Black, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8: The processor implemented method of claim 7, wherein automatically, and without user intervention, sending an electronic broker assignment message to the previously registered customs broker, to the carrier, and to the shipper comprises: 

Regarding the following limitation:
sending an electronic broker assignment message, including the one or more of. a waybill/tracking number, a commercial invoice, or bill of lading, to the previously registered customs broker in a local language of the previously registered customs broker; 
While Black discloses a waybill/tracking number, a commercial invoice, or bill of lading, to the customs broker in a local language of the customs broker (Black ¶0045 disclosing the details associated with the customs interface illustrate local functions typically programmed by administrative personnel in the Importing Country, an example being the interface, BOS system has screens customized to reflect the appropriate language for that country; ¶0125 disclosing a translation component for the user interface allowing facilitation of language translation screens for different languages; Black ¶0055, ¶0056 and Table 2 disclosing the Post Master Waybill saving a master waybill in the database and the Post Waybill Update saving an update that should be applied to a master waybill at a later time), Black does not explicitly disclose sending an electronic broker assignment message. Stukel discloses in pg. 18, 3rd paragraph selecting/entering brokers that will be performing the customer’s clearance on a shipment; pg. 9, 2nd paragraph disclosing each user may communicating to and from other users; the invention permits the permits computerized communication of information rather than 

Regarding the following limitation:
sending another electronic broker assignment message to the carrier in a local language of the carrier in a second data format; 
Black discloses sending a message to the carrier in a local language of the carrier in a second data format (Black ¶0045 disclosing the BOS system has screens customized to reflect the appropriate language for that country; ¶0125 disclosing a translation component for the user interface allowing facilitation of language translation screens for different languages; ¶0128 disclosing the carrier in England receiving the shipping info which is conveyed to the carrier Enterprise System (located in the U.S.); ¶0132 disclosing the BOS storing and coordinating information with the [carrier] enterprise system facilitating timely updates of status information and the custom’s clearance status). Black does not explicitly disclose that the electronic message is a broker assignment message. Stukel discloses in pg. 18, 3rd paragraph disclosing selecting/entering brokers that will be performing the customer’s clearance on a shipment; pg. 9, 2nd paragraph disclosing each user may communicating to and from 
further in view of Goolkasian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding the following limitation:
and sending a further electronic broker assignment message to the shipper in a local language of the shipper in the first data format.
Black discloses sending an electronic message in a local language of the shipper in the first data format (Black ¶0045 disclosing the BOS system has screens customized to reflect the appropriate language for that country; ¶0125 disclosing a translation component for the user interface allowing facilitation of language translation screens for different languages). Black does not explicitly disclose sending a broker assignment message to the shipper. Stukel discloses in pg. 18, 3rd paragraph disclosing selecting/entering brokers that will be performing the customer’s clearance on a shipment; pg. 9, 2nd paragraph disclosing each user may communicating to and from other users; the invention permits the permits computerized communication of 

Claims 14 and 16: The computer system of claim 1,
Regarding the following limitation:
 further comprising instructions configured to update the broker effectiveness score subsequent to delivery of the internationally shipped item based on the circumstances associated with delivery of the internationally shipped item. 
Black in view of Nour discloses assigning a previously registered customs broker to the internationally shipped item with a clearance timeframe based at least on: the previously registered customs broker's location, the previously registered customs broker's licensure in the country, but does not explicitly disclose update the broker effectiveness score subsequent to delivery of the internationally shipped item based on the circumstances associated with delivery of the internationally shipped item. Goolkasian ¶0028 discloses companies approving freight forwarding companies to participate in the .

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Black (2012/0123921) in view of Nour (2016/0125423) further in view of Goolkasian (2012/0116913) further in view of Stukel (WO 98/58303) further in view of Mackenzie (2010/0250446).

Claims 13 and 15: The computer system of claim 1, 
While Black in view of Nour further in view of Goolkasian  discloses assigning a broker assigning a previously registered customers broker based at least on a broker effectiveness score comprise instructions configured to assign a previously registered customs broker based on the broker effectiveness score, but the combination does not explicitly disclose the broker effectiveness score collectively representing: 
wherein instructions configured to assign a previously registered customers broker based at least on a broker effectiveness score comprise instructions configured to assign a previously registered customs broker based on the broker effectiveness score collectively representing: responsiveness during the clearing process, filing accuracy, and overall timing during the clearing process. (Mackenzie ¶0028 disclosing preferences to be weighted can include any of the factors such as on-time performance; an opportunity requiring that a load absolutely be delivered, with less emphasis on timing will be scored higher when a shipper weights “reliability of the deliver” higher and “on-time delivery” lower)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the broker effectiveness score collectively representing: responsiveness during the clearing process, filing accuracy, and overall timing during the clearing process as taught by Mackenzie in the system of Black in view of Nour further in view of Goolkasian further in view of Stukel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628